         Case 3:20-cv-00107-DMS-LL Document 8 Filed 05/29/20 PageID.33 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROMA J. SMITH,                                        Case No.: 20cv107-DMS-LL
12                                        Plaintiff,
                                                           ORDER CONFIRMING
13   v.                                                    SETTLEMENT AND SETTING
                                                           DEADLINE TO FILE JOINT
14   MIDLAND CREDIT MANAGEMENT,
                                                           MOTION FOR DISMISSAL
     INC.,
15
                                        Defendant.
16
17
18           In a notice of settlement dated May 29, 2020, Plaintiff informed the Court that a
19   settlement has been reached. ECF No. 7. Because the case has settled, all other pending
20   dates before Magistrate Judge Lopez are hereby vacated. Any matters currently scheduled
21   before the district judge shall remain in effect pending notice from that court.
22           The parties are ordered to file their joint motion for dismissal of this case, signed by
23   counsel of record and any unrepresented parties, no later than July 13, 2020. A proposed
24   order on the joint motion for dismissal must be emailed to the district judge's chambers 1
25
26
     1
27    The proposed order shall be emailed pursuant to section 2(h) of the United States District
     Court for the Southern District of California's Electronic Case Filing Administrative
28   Policies and Procedures Manual, available at www.casd.uscourts.gov.
                                                       1
                                                                                      20cv107-DMS-LL
      Case 3:20-cv-00107-DMS-LL Document 8 Filed 05/29/20 PageID.34 Page 2 of 2



1    on the same day. If the signed joint motion for dismissal is timely filed, the parties and
2    attorneys are not required to make any further appearances before Judge Lopez.
3          If the fully executed joint motion for dismissal is not filed by July 13, 2020, then all
4    counsel of record and unrepresented parties are required to appear in person for a
5    Settlement Disposition Conference. The Settlement Disposition Conference will be held
6    on July 23, 2020 at 9:30 a.m. in Courtroom 2B.
7          If counsel of record or any unrepresented party fails to appear at the Settlement
8    Disposition Conference, or the parties fail to file the signed joint motion for dismissal in a
9    timely manner, the Court will issue an order to show cause why sanctions should not be
10   imposed for failing to comply with this Order.
11         IT IS SO ORDERED.
12   Dated: May 29, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                     20cv107-DMS-LL
